Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 28, 2016

The Court of Appeals hereby passes the following order:

A16A1772. IN THE INTEREST OF M. J., a child.

      Before this Court is Appellant’s motion to remand the above-styled appeal to
the Juvenile Court of DeKalb County. Appellant contends that the appellate record
should include the transcript of a February 9, 2016 adjudication hearing held in a
different court, the Juvenile Court of Henry County, and that a remand is necessary
so that the hearing transcript can be made part of the record.
      Questions regarding the correctness and proper inclusion of materials in the
record must be resolved in the trial court under OCGA § 5-6-41 (f). Accordingly,
Appellant’s motion to remand is GRANTED. This appeal is hereby REMANDED
to the Juvenile Court of DeKalb County, pursuant to OCGA § 5-6-41 (f), for the
juvenile court to determine whether the transcript of the Henry County adjudication
hearing should be included in the appellate record. Upon resolution of this issue by
the juvenile court, the record may then be re-transmitted and the case re-docketed
with the Court of Appeals. Upon re-docketing, briefing by the parties should proceed
in accordance with Court of Appeals Rule 23.
Court of Appeals of the State of Georgia
                                     06/28/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.